Citation Nr: 1207172	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed liver disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO.  

The Board remanded the case to the RO for additional development of the record in March 2010.

The issue of service connection for heart disease also was previously on appeal.  However, as the RO granted service connection in a June 2011 rating decision, it is no longer in appellate status.

In November 2009, the Veteran testified at a hearing before a Veterans Law Judge who has subsequently retired.  The Veteran was provided an opportunity to have an additional hearing, as per 38 C.F.R. § 20.707, via a letter sent to him in November 2011.  The Veteran responded in November 2011 that he did not wish to appear at an additional hearing, and the Board may proceed with its consideration of the issue remaining on appeal at this time.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

This issue was previously remanded in March 2010 in order that the Veteran could be provided with a VA examination, in order to determine whether the Veteran had any liver disability that was related to service, or related to any medication, specifically including Lamisil, that the Veteran took to treat a service connected disability.

The Veteran was provided with such an examination in August 2010.  However, the Board finds that the record apparently did not contain enough information on which the examiner could base an opinion.  Specifically, the examiner indicated that the evidence he had available tended to indicate that the Veteran's elevated liver enzymes were multifactorial and had resolved without repeat elevation.  

However, as to the findings of a "fatty liver"  and steatosis, the examiner indicated that the data currently available in the Veteran's claims file was insufficient for her to be able to draw any firm conclusions.  The examiner indicated that, to even begin to make a decision, laboratory work including his lipid profile prior being placed on Lipitor, at least preceding April 2004 were needed before any decision could be made.  

The examiner also indicated that she could not find any lipid profile to review prior to 2006 or any laboratory information  showing any liver enzyme elevation.

In conclusion, the examiner felt that she was more likely to state that the Veteran's fatty liver was more likely related to metabolic cause than secondary to the use of any medication, but other data was needed in that, with the data now present for review, she could not come to a conclusion without resorting to mere speculation.  

The RO, in its June 2011 Supplemental Statement of the Case, took this opinion as evidence that the Veteran did not have any current liver disorder related to disease or injury in service.  The Board finds that the record clearly indicates that further attempts should be made to associate all relevant records with the Veteran's claims file.

Specifically, the examiner indicated that she could not find any lipid profile to review prior to 2006.  However, a thorough review of the Veteran's claims file did find a lipid profile dated December 2005, which the prior examiner might have overlooked.  

In addition, the Board notes that records were requested from the Veteran's private physician only after October 2005.  Since the prior VA examiner indicated that private records dated earlier than this would help her to form an opinion, the Board finds that an attempt should be made to obtain earlier records from the Veteran's private physician, particularly any earlier lipid profiles.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any health care provider who has treated him for his claimed liver disorder since service.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified treatment source and associate them with the record.  

Specifically, the RO should attempt to obtain any available records from Dr. Deepak Pasi dated earlier than October 2005, which pertain to the Veteran's liver condition including any documents referable to lipid profiles or the results of liver ultrasounds.  

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claim.  

2.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


